Exhibit 10.108

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

POOLING AND SERVICING AGREEMENT

THIS FIRST AMENDMENT dated as of July 22, 1999 to the SECOND AMENDED AND
RESTATED POOLING AND SERVICING AGREEMENT (as defined below), (this “Amendment”),
is among Charming Shoppes Receivables Corp., as Seller and as Holder of the
Exchangeable Seller Certificate, Spirit of America National Bank (the “Bank”),
as servicer under the Prior Pooling Agreement (in such capacity, the “Prior
Servicer”) and as Originator, Spirit of America, Inc. (“Spirit Inc.”), as
Servicer and First Union National Bank, as Trustee. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned thereto
in the Pooling Agreement (defined below).

PRELIMINARY STATEMENTS

A. Seller, Prior Servicer and Trustee are parties to that certain Second Amended
and Restated Pooling and Servicing Agreement, dated as of November 25, 1997 (the
“Prior Pooling Agreement”).

B. Seller, Prior Servicer and Trustee desire to amend the Prior Pooling
Agreement in certain respects as set forth herein.

C. The parties to this Amendment desire to appoint Spirit Inc. as Servicer to
replace the Bank as Servicer and Spirit Inc. desires to accept such appointment.

D. Originator desires to assign, for good and valuable consideration, rights to
receive amounts otherwise allocable to the Holder of the Exchangeable Seller
Certificate that constitute Deferred Originator Payments, as defined in the
Prior Pooling Agreement (such amounts, the “Deferred Amounts”), and Holder of
the Exchangeable Seller Certificate desires to accept such assignment and agrees
to pay good and valuable consideration therefor.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendment. The Prior Pooling Agreement is hereby amended in its
entirety to read as set forth in Annex A hereto (the Prior Pooling Agreement as
amended hereby, the “Pooling Agreement”). Without limiting the foregoing, Spirit
Inc. is hereby appointed Servicer under the Pooling Agreement, and agrees to
assume all obligations of the Bank as Servicer. The Bank is hereby released from
such obligations and all liabilities in connection therewith, other than any
such liabilities incurred by the Bank, in its capacity as the Prior Servicer,
prior to the Effective Date.



--------------------------------------------------------------------------------

SECTION 2. Assignment of Deferred Originator Payments.

2.01 Assignment. In exchange for good and valuable consideration, Originator
hereby assigns all of its rights to receive Deferred Amounts to the Holder of
the Exchangeable Seller Certificate, and Originator hereby instructs Servicer
and the Trustee, and each of the Servicer and the Trustee hereby agree that any
Deferred Amounts which may become payable at or after the Effective Date shall
be allocated to the Holder of the Exchangeable Seller Certificate as provided in
Section 4.3(c) of the Pooling Agreement.

2.02 Consideration. As consideration for the right to receive such Deferred
Originator Payments described in Subsection 2.01 above, the Seller, as Holder of
the Exchangeable Seller Certificate, agrees to pay to Originator $5,170,122.00
on the Effective Date.

SECTION 3. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants that (i) the representations and warranties made
by it set forth in the Pooling Agreement, after giving effect to this Amendment,
are correct on and as of the Effective Date (defined below) as though made on
and as of the Effective Date and shall be deemed to have been made on such
Effective Date and (ii) no event has occurred and is continuing, or would result
from the execution of this Amendment, which constitutes a Trust Early
Amortization Event.

SECTION 4. Effectiveness. This Amendment shall become effective on the date on
which the Trustee shall have received the following (such date, the “Effective
Date”):

 

  (a) a copy of this Amendment duly executed by each of the parties hereto;

 

  (b) a Certificate of the Secretary or Assistant Secretary of each of the
Seller, the Prior Servicer and the Servicer certifying that attached thereto is
a copy of the Resolutions of the Board of Directors of the Seller, the Prior
Servicer or the Servicer, as applicable, approving this Amendment and affirming
that the Articles of Incorporation, By-Laws and/or incumbency certificate of the
Seller or the Prior Servicer, as applicable, delivered pursuant to the Prior
Pooling Agreement have not been amended or rescinded, and remain in full force
and effect, and in the case of the Servicer, affirming that the Articles of
Incorporation, By-Laws, and incumbency certificate of the Servicer attached
thereto are true and genuine copies of such documents in full force and effect;

 

  (c) an Opinion of Counsel of the Seller, the Prior Servicer and the Servicer
in form and substance reasonably acceptable to the Trustee;

 

  (d) the consent of each Investor Certificateholder of each Certificate Series
outstanding on the Effective Date and each Purchaser Representative of each
Receivables Purchase Series outstanding on the Effective Date; and

 

2



--------------------------------------------------------------------------------

  (e) such other approvals, opinions or documents as the Trustee may reasonably
request.

SECTION 5. Miscellaneous. This Amendment may be executed in any number of
counterparts, and by the different parties on separate counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same agreement. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York. Any reference to
the Pooling Agreement from and after the date hereof shall be deemed to refer to
the Pooling Agreement as amended hereby, unless otherwise expressly stated. The
Pooling Agreement, as amended hereby, remains in full force and effect.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date and year
first written.

 

CHARMING SHOPPES RECEIVABLES CORP.,
as Seller and Holder of the Exchangeable Seller Certificate

By:   /s/ Kirk R. Simme Name:   Kirk R. Simme Title:   Vice President

SPIRIT OF AMERICA NATIONAL BANK,
as Prior Servicer and Originator

By:   /s/ Eric M. Specter Name:   Eric M. Specter Title:   Vice President

SPIRIT OF AMERICA, INC.,
as Servicer

By:   /s/ Eric M. Specter Name:   Eric M. Specter Title:   President

FIRST UNION NATIONAL BANK,
as Trustee

By:   /s/ George Rayzis Name:   George Rayzis Title:   Vice President